DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 15 December 2020 is acknowledged.  The traversal is on the ground(s) that the elements of the groups are not mutually exclusive.  In further discussion, Counsel indicated that each Group of inventions is represented in FIG 1 of the disclosure. The Examiner agrees with the arguments, and has rejoined claims 15-20. However, the embodiments set forth in claims 2 and 3 are NOT represented in FIG 1. Accordingly, claims 2 and 3 are withdrawn from examination.
Applicant did not argue the restriction of claims 21-30, so it is assumed that the election of the apparatus is made without traverse.
Claims 1, 4-20 are examined herein on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2013/0197422 to Browd et al.

With regard to claim 4, Browd discloses that the valve may comprise a ball and a ball seat, satisfying the limitations set forth by Applicant (see ¶0061).

Claims 1, 4, 6-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2015/0297874 to East et al.

    PNG
    media_image1.png
    359
    828
    media_image1.png
    Greyscale
With regard to claims 1, 4, 6-8, and 12, East discloses a shunt with an inlet and split-tip outlets 3306 and 3304 and a flushing chamber 3302 with a valve therein (see FIG 33, ¶0250, 251, 257-260). The flushing valve may comprise fusible link comprising a ball and wall features that cooperate to control movement of the ball between positions (see FIG 31 and accompanying text). The flushing valve may be operated to open one or more auxiliary flow paths through the shunt system (see ¶0284).

With regard to claims 11, 13, East illustrates that the primary and secondary catheters may be coupled together along part of the length, with the ends splayed apart (see FIG 2). 
With regard to claim 14, East discloses that the distal tips may be held together (see ¶0153). 
With regard to claims 15, 16, East discloses a proximal catheter configured to receive fluid, and a chamber body with a primary and secondary chamber with a pressure sensitive valve therein (see FIGS 31, 33, and accompanying text). The apparatus may have primary and secondary distal catheters with each catheter in fluid communication with the primary and secondary chambers of the chamber body (see FIGS 31, 33, ¶0259). 
With regard to claims 18 and 19, the valve disclosed by East may comprise a ball and wall features that cooperate to control movement of the ball between positions (see FIG 31, ¶258-259).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0297874 to East et al. 
In the specification and figures, East discloses the apparatus substantially as claimed by Applicant (see rejections above). With regard to claims 5, 10, and 17, East does not disclose a second pressure sensitive valve, but does disclose that the instantly disclosed valves may be used in combination with other valves and flushers (see ¶250-251). It has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, East discloses that other valves may be added to the disclosed system, resulting the in the expected result of more fluid control.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,154,693		East et al	
Flow control device with alternate pathways
US 10,792,480		Anand et al
Shunt flushing devices

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        15 January 2021